Citation Nr: 1115989	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  05-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed sinusitis.  

2.  Entitlement to service connection for claimed headache disorder.  

3.  Entitlement to service connection for claimed allergic rhinitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served in active duty from February 1995 to August 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2004.   

The Veteran presented testimony at a Board hearing before a Veterans Law Judge in November 2005.  A transcript of the hearing is associated with the Veteran's claims folder.  

Subsequent to the hearing, the Veterans Law Judge left the employ of the Board.  The Veteran was offered another opportunity for a hearing, but declined the opportunity.  

In October 2006 and December 2009, the issues on appeal were remanded to the RO for additional development.  

The issue of service connection for sinusitis is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The currently demonstrated allergic rhinitis is shown as likely as not to have had  its clinical onset during the Veteran's recent active service.  

2.  The Veteran currently is not shown to have a chronic headaches disorder that is due to an event or incident of her period of active service.   


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, her disability manifested by allergic rhinitis is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010). 

2.  The Veteran does not have a disability manifested by headaches due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in April 2004, before the initial adjudication of the claims, and in November 2006, June 2007, April 2009, and January 2010.    

The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of her claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in November 2006 and January 2010, and the claims were readjudicated in the July 2009 and January 2011 Supplemental Statements of the Case.   

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  

Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless error.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  The Veteran's service treatment records were obtained and associated with the claims folder.  

The treatment records from the Columbia VA medical center dated from October 2001 to January 2010 were obtained and associated with the claims folder.  There is no other identified relevant evidence that has not been accounted for.  

The Veteran was afforded VA examinations to obtain medical evidence as to the nature and etiology of the claimed conditions.   

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  


Analysis

Service connection for allergic rhinitis

The Veteran asserts that she developed allergic rhinitis in service.  

There is competent evidence of a diagnosis of allergic rhinitis in service.  The service treatment records show that, upon enlistment examination in October 1994, the Veteran reported having seasonal hay fever.  An examination of the nose and sinuses was normal.  Thus, the Veteran is presumed to be in sound condition.  

In May 1995, the Veteran sought treatment for seasonal allergies.  She had a sore throat for one and a half weeks.  A September 1995 service treatment records indicated that the Veteran was assessed as having allergic rhinitis.  

An October 1996 service treatment record indicated that the Veteran was assessed as having seasonal allergic rhinitis.  

A December 1996 Physical Evaluation Board report noted that the Veteran reported having seasonal allergies and took over the counter medications which controlled the problem.  A May 1997 service treatment record indicates that the Veteran had allergic rhinitis.  In March 1999, the Veteran was treated for allergic rhinitis.    

The Veteran separated from service in August 2001 and reports having had recurrent allergic rhinitis since service.  

The Veteran is competent to testify as to observable symptoms such as allergy symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  This is competent evidence of a continuity of symptomatology in service and following service.

There is competent evidence of a diagnosis of allergic rhinitis after service separation.  The VA treatment records showed that, in December 2001, April 2003, April 2004, March 2005, May 2005 and October 2005, the Veteran was treated for allergic rhinitis and/or nasal congestion and drainage.  

The Veteran was afforded a VA examination in 2007 and 2010 to determine the nature and etiology of the claimed rhinitis.  

The July 2007 VA examination report indicated that the examiner stated that the Veteran had possible mild seasonal allergic rhinitis but there was no evidence of this disorder at that point.  The March 2010 VA examination report also indicated that there was no current history of acute or chronic nose or sinus disease.  

The Board notes that the medical evidence shows that the Veteran's allergic rhinitis is recurrent, but still chronic.  There is competent lay evidence and medical evidence that tends to show that the allergic rhinitis was first diagnosed in service and has recurred since service.    

Based on this record, the Board finds the evidence to be in relative equipoise in showing that the current allergic rhinitis as likely as not had its clinical onset during the Veteran's period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for allergic rhinitis is warranted.  


Service connection for headaches

The Board finds that the preponderance of the evidence is against the claim of service connection for headaches.  

The service treatment records do not show a diagnosis of a headache disorder.  The Veteran reported having headaches in September 1995, October 1996 and March 1997.  However, the treatment records tend to show that the headache complaints were manifestations of her recurrent allergic rhinitis and upper respiratory infections.  A diagnosis of a headaches disorder was not made.  

There is competent evidence showing that the Veteran has experienced some headache manifestations after service.  See VA treatment records in October 2005, June 2006 and February 2008.  

However, a June 2007 VA examination report indicated that the Veteran had tension-type headaches which were random in occurrence.  See also the May 2009 VA examination report which shows a diagnosis of tension type headaches.  

Significantly, in a June 2009 VA medical statement, the examiner opined that, since there was no pattern or recurrent headache treatment or complaints while serving on active duty, the Veteran's military service did not result in or aggravate the development of any headache.  The examiner stated that he had reviewed the claims folder.  

The Veteran was afforded another VA examination in March 2010.  The examiner noted that the Veteran reported that the headaches did not begin to be of much significance until she was separated from service.  

The VA examiner opined that the headaches were not related to her military career.  The examiner stated that it was possible that birth control pills or poor sleep might contribute to the headaches and that there might be a genetic factor.    

There is no competent nexus opinion supporting the Veteran's assertions that he is suffering from chronic headaches that are due to any event or incident in service.  

The Veteran's own lay assertions that her headaches are related to service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does not establish that the Veteran has the expertise to render a medical opinion.  She has not submitted any medical evidence to support her contentions.  

The Veteran is not found to have presented credible lay assertions that alone are sufficient to establish a continuity of symptomatology referable to a headache disorder beginning in and following service.  In fact, the Veteran has reported that her headaches became significant after separation from service.   

Therefore, for these reasons, the Board finds that service connection for a headache disorder is not warranted.  

The preponderance of the evidence is against the Veteran's claim of service connection for a headaches.  The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102.  

Accordingly, on this record, the claim of service connection for headaches must be denied.  


ORDER

Service connection for allergic rhinitis is granted.  

Service connection for a claimed headache disorder is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

As discussed, service connection has been granted for allergic rhinitis.  Some of the evidence of record suggests that she has experienced manifestations of sinusitis.  See the April 2002 VA treatment record.  The Board finds that a medical opinion as to whether the Veteran suffers from chronic sinusitis that had its clinical onset during service is required in this case.    

Thus, the Board finds that the RO should attempt to contact the examiner who conducted the March 2010 VA sinus examination or a suitable replacement to prepare an addendum to the VA medical opinion that addresses whether it is at least as likely as not (50 percent probability or more) that the Veteran developed chronic  sinusitis during service.  

The record shows that the Veteran receives treatment for sinusitis at VA.  The RO should obtain the VA treatment records dated since January 2010.    

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain copies of all VA records referable to treatment rendered the Veteran for sinusitis since January 2010. 

2. The RO should take appropriate steps to contact the VA physician who conducted the March 2010 VA sinus examination (or if he is no longer available, a suitable replacement) in order to obtain an addendum in the form of a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's experiences chronic sinusitis that had its clinical onset in service.  

The claims folder should be made available to the examiner for review in conjunction with the medical opinion, and the examiner should acknowledge such review. The examiner should provide a rationale for all conclusions reached.

If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.  

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO should schedule the Veteran for such an examination.

3.  Following completion of all indicated development, the RO should readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


